IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 333 WAL 2017
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
SEAN D FIELDS,                             :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 14th day of February, 2018, the Petition for Allowance of Appeal

and Motions to Supplement the Petition and Motion for Attorney File and Reports are

DENIED.